IN THE COURT OF APPEALS OF TENNESSEE
                            AT KNOXVILLE
                                 December 7, 2006 Session

                  LYN S. SUMMERS v. CHRISTOPHER J. RYAN

               Interlocutory Appeal from the Juvenile Court for Rhea County
                           No. 44-2088   James McKenzie, Judge



                No. E2006-01757-COA-R10-JV - FILED JANUARY 23, 2007


In this interlocutory appeal, the issue we address is which trial court – the Rhea County Family
Court, the Williamson County Chancery Court, or the Rhea County Juvenile Court – has jurisdiction
to adjudicate the parties’ post-divorce disputes. We hold that pursuant to the prior suit pending
doctrine, the tribunal where the first petition was filed, the Rhea County Family Court, has subject
matter jurisdiction. We therefore dismiss the later-filed actions in Williamson County Chancery
Court and Rhea County Juvenile Court, and vacate the orders entered by those courts.

   Tenn. R. App. P. 10 Interlocutory Appeal; Judgment of the Juvenile Court Vacated;
                                     Case Remanded

SHARON G. LEE , J., delivered the opinion of the court, in which CHARLES D. SUSANO , JR. and D.
MICHAEL SWINEY , JJ., joined.

Rebecca E. Byrd and Lauren M. Spitz, Franklin, Tennessee, for the Appellant, Christopher J. Ryan.

Carol Ann Barron, Dayton, Tennessee, for the Appellee, Lyn S. Summers.

                                            OPINION

                                          I. Background

        Christopher J. Ryan and Lyn S. Summers were divorced by order of the Circuit Court of
Stafford County, Virginia, on March 9, 2005. The Virginia court’s order incorporated the parties’
marital dissolution agreement (“MDA”), in which they agreed “to share equally the legal
responsibility for their minor children” and acknowledged that “this manner of decision making is
joint legal custody as defined in Va. Code Ann. § 20-124.1.” The MDA provided for Ms. Summers
to have custody of the two minor children the majority of the time, with Mr. Ryan allowed
approximately 145 days per year of custodial parenting time.
         Five months after the MDA was signed, the parties executed an “addendum to property
settlement agreement” that was also incorporated by reference in the Virginia court’s divorce decree.
In the addendum, the parties agreed that Mr. Ryan would relocate to Brentwood, Tennessee; that Ms.
Summers would relocate to Dayton, Tennessee; that Mr. Ryan would have the same number of days
and nights of visitation that he currently had under the MDA; and that the parties would create a new
visitation schedule, reallocating the approximately 145 days and nights Mr. Ryan would have with
the children. Mr. Ryan and Ms. Summers both moved from Virginia to Tennessee during the spring
of 2005.

        On April 25, 2006, Ms. Summers filed a “Petition to Domesticate a Foreign Judgment and
for Modification and Contempt” pursuant to Tenn. Code Ann. § 26-6-104 in the Family Court of
Rhea County, Tennessee. In her petition, Ms. Summers sought to domesticate the Virginia court’s
divorce decree, and to “enforce and modify” the Virginia court’s judgment. Ms. Summers alleged
that: (1) there had been substantial and material changes justifying a modification of the parties’
parenting time; (2) Mr. Ryan’s income had substantially increased, justifying an increase in his child
support obligation; and (3) Mr. Ryan had willfully refused to fulfill certain obligations of the MDA
regarding the marital property division and the required sale and/or transfer of certain assets to Ms.
Summers.

        On April 26, 2006, the day after Ms. Summers filed her petition, Mr. Ryan filed an affidavit
in the Chancery Court for Williamson County, Tennessee, requesting that the Virginia court’s
divorce judgment “be registered with this Court pursuant to Tenn. Code Ann. § 36-5-2601 et seq.
and that the Clerk and Master issue the proper notices to [Ms. Summers] as required by statute.” Mr.
Ryan did not request any affirmative relief from the court other than to register the Virginia court’s
divorce judgment.

         On June 5, 2006, Ms. Summers filed a motion to dismiss the Williamson County Chancery
action, alleging that it failed to state a claim upon which relief can be granted by the Chancery Court,
that it should be dismissed for improper venue “in that a previous Petition to Domesticate the same
involved foreign judgment has been previously filed in the Family Court of Rhea County” and
because both she and the minor children lived in Rhea County, and that the Williamson County court
should dismiss Mr. Ryan’s action because her petition in Rhea County Family Court was first filed
and pending.

       On June 27, 2006, Ms. Summers filed a petition for emergency temporary custody in a third
court – the Juvenile Court of Rhea County. In an ex parte order entered the same day, the Rhea
County Juvenile Court granted Ms. Summers emergency temporary custody of the parties’ children.

        Three days later, Mr. Ryan filed his own petition for emergency temporary custody in the
Williamson County Chancery Court. On July 5, 2006, the Williamson County Chancery Court
entered an order denying Ms. Summers’ motion to dismiss and finding that “Mother did not follow
the statutory requirements of Tenn. Code Ann. § 36-6-229,” the Uniform Child Custody Jurisdiction
and Enforcement Act. The Williamson County Chancery Court stated that it “finds that the Family


                                                  -2-
Court of Rhea County, Tennessee, has not exercised jurisdiction of this case by the issuance of any
Order in this matter” and concluded as follows:

                Therefore, the Court will retain jurisdiction of this matter in
                Williamson County, Tennessee based upon its finding that (1) the
                Petition filed by the Father on April 26, 2006 is the only request that
                is properly filed before any court in the state of Tennessee, (2) the
                Family Court of Rhea County, Tennessee has not yet accepted
                jurisdiction nor has it issued any rulings or Orders in this case and
                [Ms. Summers’] Petition to Domesticate a Foreign Judgment filed in
                the Family Court of Rhea County, Tennessee clearly does not comply
                with the statutory requirements of Tenn. Code Ann. § 36-6-229, and
                (3) the Juvenile Court of Rhea County does not have exclusive and
                original jurisdiction in custody issues and does not have subject
                matter jurisdiction of this action in that no Petition for Dependency
                and Neglect was filed and Mother had already sought the jurisdiction
                of the Family Court of Rhea County, Tennessee months earlier.

         Following a hearing, the Williamson County Chancery Court entered an order on August 15,
2006, finding that “Mother has withheld the children from Father since June 27, 2006, not allowing
any visitation...” and that “Father is entitled to 145 days and nights of visitation per year and that
since January 1, 2006 until the date of the hearing, Father has only been able to exercise 55 days of
visitation.” The Williamson County Chancery Court further ruled that: (1) Mr. Ryan’s petition for
emergency temporary custody was granted, and that he was declared the primary residential parent
pending a final hearing; (2) Mr. Ryan was entitled to 30 days of uninterrupted visitation with the
children beginning August 14, 2006 “as soon as he can travel to Mother’s home in Rhea County,
Tennessee to pick-up the children;” (3) Ms. Summers “shall not interfere and shall cooperate in the
transfer of the children;” and (4) “Father shall enroll the minor children in Williamson County
schools and that he is the primary residential parent for purposes of doing so.” Mr. Ryan’s
subsequent attempt to pick up the children from Ms. Summers’ Rhea County home was
unsuccessful.

        On August 16, 2006, the day after the Williamson County Chancery Court’s order, the Rhea
County Juvenile Court entered an order holding that it “has exclusive original jurisdiction pursuant
to Tenn. Code Ann. 37-1-103" and that “any Orders entered by any other Court of this State
purporting to divest this Court of exclusive original jurisdiction, or assume jurisdiction of the subject
matter in this cause, regardless of the date of entry, are hereby void and unenforceable.”

        Thereafter, Mr. Ryan sought permission to take an interlocutory appeal of the Rhea County
Juvenile Court’s ruling in the Eastern Section of this Court, and Ms. Summers also sought an
interlocutory appeal of the Williamson County Chancery Court’s ruling in the Middle Section of this
Court. Both applications were granted pursuant to Tenn. R. App. P. 10, the interlocutory appeals
were consolidated, and they are now before this Court.


                                                  -3-
-4-
                                          II. Issue Presented

         The issue we address in this interlocutory appeal is which of the three trial courts involved
in this matter – the Family Court of Rhea County, the Chancery Court of Williamson County, or the
Juvenile Court of Rhea County – has jurisdiction to hear and decide this case.

                                       III. Standard of Review

       “Whether a court has jurisdiction is a question of law over which our review is de novo with
no presumption of correctness of the ruling of the lower courts.” Button v. Waite, No. M2005-
01553-SC-S10-CV, --- S.W.3d ----, 2006 WL 3613337, at *2 (Tenn. Dec. 12, 2006).

                                              IV. Analysis

         Mr. Ryan’s argument, in essence, is that because Ms. Summers allegedly did not file her
petition in the Family Court for Rhea County in accordance with the technical requirements of Tenn.
Code Ann. § 36-6-229, the Uniform Child Custody Jurisdiction and Enforcement Act (“UCCJEA”),
and Tenn. Code Ann. § 36-5-2602, the Uniform Interstate Family Support Act (“UIFSA”), the Rhea
County Family Court did not acquire jurisdiction over the matter. Mr. Ryan argues that because he
filed his affidavit attempting to register the Virginia divorce decree in strict accordance with the
filing requirements of the UCCJEA and the UIFSA on the day after Ms. Summers’ petition was filed,
the Williamson County Chancery Court was the tribunal that first acquired jurisdiction over this
case. We disagree, because we are of the opinion that the alleged shortcomings of Ms. Summers’
petition to register a foreign judgment under the UCCJEA or UIFSA do not deprive the Rhea County
Family Court of subject matter jurisdiction, but rather result in the foreign judgment being
unregistered and unenforceable until the technical filing deficiencies are cured. Because Ms.
Summers filed her petition first in Rhea County Family Court, and because that court has subject
matter jurisdiction to hear the case, the Williamson County Chancery Court and the Rhea County
Juvenile Court should have dismissed the subsequent actions filed by Mr. Ryan and Ms. Summers
under the doctrine of prior suit pending.

         Ms. Summers filed her petition “pursuant to Tenn. Code Ann. 26-6-104,” which states that
“a copy of any foreign judgment authenticated in accordance with the acts of congress or the statutes
of this state may be filed in the office of the clerk of any circuit or chancery court of this state.” Ms.
Summers attached a copy of the Virginia court’s divorce decree and requested that the Rhea County
Family Court domesticate, enforce, and modify the Virginia court’s order. The UCCJEA, upon
which Mr. Ryan relies, provides the following regarding registration of a foreign judgment that
makes a child custody determination:

                (a) A child-custody determination issued by a court of another state
                may be registered in this state, with or without a simultaneous request
                for enforcement, by sending to the appropriate court in this state:



                                                   -5-
              (1) A letter or other document requesting registration;

              (2) Two (2) copies, including one (1) certified copy, of the
              determination sought to be registered, and a statement under penalty
              of perjury that to the best of the knowledge and belief of the person
              seeking registration the order has not been modified; and

              (3) Except as otherwise provided in § 36-6-224, the name and address
              of the person seeking registration and any parent or person acting as
              a parent who has been awarded custody or visitation in the child-
              custody determination sought to be registered.

              (b) On receipt of the documents required by subsection (a), the
              registering court shall:

              (1) Cause the determination to be filed as a foreign judgment,
              together with one (1) copy of any accompanying documents and
              information, regardless of their form; and

              (2) Serve notice upon the persons named pursuant to subdivision
              (a)(3) and provide them with an opportunity to contest the registration
              in accordance with this section.

              (c) The notice required by subdivision (b)(2) must state that:

              (1) A registered determination is enforceable as of the date of the
              registration in the same manner as a determination issued by a court
              of this state;

              (2) A hearing to contest the validity of the registered determination
              must be requested within twenty (20) days after service of notice; and

              (3) Failure to contest the registration will result in confirmation of the
              child-custody determination and preclude further contest of that
              determination with respect to any matter that could have been
              asserted.


Tenn. Code Ann. § 36-6-229. The UIFSA provides a similar procedure and filing requirements for
registering a foreign “support order or income-withholding order” at Tenn. Code Ann. § 36-5-2602.


       In his response to Ms. Summers’ motion to dismiss filed in Williamson County Chancery
Court, Mr. Ryan argued that Ms. Summers did not file two copies, including one certified copy, of

                                                 -6-
the Virginia judgment, and that she did not include “a statement under penalty of perjury that to the
best of the knowledge and belief of the person seeking registration the order has not been modified”
in her Rhea County Family Court petition as the UCCJEA requires. Tenn. Code Ann. § 36-6-
229(a)(2) and (3). Further, Mr. Ryan argued that the Rhea County Family Court did not provide him
with notice as required by Tenn. Code Ann. § 36-6-229(b) and (c). The Williamson County Chancery
Court agreed with Mr. Ryan and stated that it would “retain jurisdiction” of the matter. In
determining whether the Williamson County Chancery Court erred in so doing, we examine the
jurisdiction of the Rhea County Family Court.

        The general principles defining the concept of a court’s jurisdiction in Tennessee are well
established. As this court has previously instructed on several occasions,


               The concept of jurisdiction involves a court's authority to adjudicate
               a particular controversy. See Kane v. Kane, 547 S.W.2d 559, 560
               (Tenn.1977). In order to acquire jurisdiction, a court must have
               jurisdiction not only over the parties but also over the subject matter
               of the proceeding. The concept of subject matter jurisdiction concerns
               a particular court's authority to hear a particular type of case. See
               Meighan v. U.S. Sprint Comm. Co., 924 S.W.2d 632, 639
               (Tenn.1996); Turpin v. Conner Bros. Excavating Co., 761 S.W.2d
296, 297 (Tenn.1988). It relates to the nature of the cause of action
               and the relief sought, see Landers v. Jones, 872 S.W.2d 674, 675
               (Tenn.1994), and can only be conferred by the Constitution of
               Tennessee or by statute. See Kane v. Kane, 547 S.W.2d at 560; Brown
               v. Brown, 198 Tenn. 600, 618-19, 281 S.W.2d 492, 501 (1955).

               When more than one court has been given jurisdiction to adjudicate
               a particular type of controversy, subject matter jurisdiction may also
               be influenced by matters of comity and judicial efficiency. Thus,
               when two courts have concurrent subject matter jurisdiction, the first
               court to acquire jurisdiction over a particular case takes exclusive
               jurisdiction to end the matter. See American Lava Corp. v. Savena,
               476 S.W.2d 639, 640 (Tenn.1972); Robinson v. Easter, 208 Tenn.
147, 149, 344 S.W.2d 365, 366 (1961); Wilson v. Grantham, 739
S.W.2d 776, 777 (Tenn.Ct.App.1986). The actions of a court that
               attempts to exercise jurisdiction over a case after another court with
               concurrent jurisdiction has already exercised jurisdiction are nullities.
               See State v. Hazzard, 743 S.W.2d 938, 941 (Tenn.Crim.App.1987).

State ex rel. McPeek v. Long, No. E2005-01670-COA-R3-CV, 2006 WL 1163077, at *1-2 (Tenn.
Ct. App. E.S., Apr. 28, 2006) (quoting State ex rel. Whitehead v. Thompson, No. 01A01-9511-CH-
00538, 1997 WL 749465, at *2 (Tenn. Ct. App. M.S., Dec. 5, 1997)); see also In re S.L.M., —


                                                 -7-
S.W.3d —, No. M2005-02423-COA-R9-JV, 2006 WL 2052342, at *4 (Tenn. Ct. App. M.S., July
24, 2006).


        We note at the outset that this is not an interstate dispute between courts in Tennessee and
Virginia. Both parties agree that Tennessee is the proper state to hear and decide the dispute, and
that no provision in the UCCJEA or the UIFSA precludes a Tennessee court from properly
exercising jurisdiction. At the time of Ms. Summers’ petition, both parents and the children had
lived in Tennessee for approximately one year. See Button, 2006 WL 3613337, at *3-4. Thus, the
provisions of the UCCJEA are of relatively limited relevance in this case. Cf. McElhaney v.
Chipman, 647 S.W.2d 643, 644 (Tenn. Ct. App. 1982) (noting that Tennessee’s Child Custody
Jurisdiction Act (precursor to the UCCJEA) “was designed and intended to resolve custody disputes
involving parties in different states, not different counties”).

       The Rhea County Family Court was created by Private Acts of 1997, Chapter 92, which
provides that the Family Court “is a court of record,” and further states in relevant part as follows:

               The Family Court shall have jurisdiction in all juvenile cases,
               proceedings, and all powers, duties and authority as provided by
               general law relative to the jurisdiction, authority, conduct, procedure,
               powers, duties and appellate review of the Juvenile Courts.
                               *                *               *
               The Family Court shall have concurrent jurisdiction, powers and
               authority with the Chancery and Circuit Courts to hear and determine
all cases of divorce, annulment, alimony and separate maintenance, support under interstate
compacts, domestic relations, and all other proceedings and all other relief incident thereto together
with full power and authority conferred upon the Chancery and Circuit Courts to enforce all its
orders, decrees and judgments.

We are of the opinion that the legislature has conferred subject matter jurisdiction to hear this
domestic dispute upon the Family Court of Rhea County by this Private Act.

        Mr. Ryan has cited no authority supporting his theory that a court is deprived of subject
matter jurisdiction because a petition filed in that court to register a foreign judgment and requesting
other post-divorce affirmative relief does not meet the technical statutory requirements for
registration. In the case of Cliburn v. Bergeron, the mother argued that the father did not meet the
requirements of Tenn. Code Ann. § 36-6-229 because his petition contained a statement signed by
his attorney instead of the father himself. Cliburn, Nos. M2002-01386-COA-R3-CV and M2001-
03157-COA-R3-CV, 2002 WL 31890868, at *15-16 (Tenn. Ct. App. M.S., Dec. 31, 2002). The
Cliburn court noted that “[t]he issues raised in this appeal are not addressed to jurisdictional
deficiencies. Instead, Mother alleges that Father’s petition failed to meet certain procedural
requirements.” Id. at *15 (emphasis added). The Cliburn court upheld the trial court’s ruling
granting the father’s petition to register and enforce a Louisiana custody decree. Id. at *16.


                                                  -8-
        We emphasize that the procedural filing requirements of the UCCJEA and UIFSA are not
insignificant or unimportant, and they must be followed in order to properly register a foreign
judgment in those circumstances where those acts apply. The importance of the filing and notice
requirements is illustrated by the recent Supreme Court case of Jolly v. Jolly, 130 S.W.2d 783 (Tenn.
2004), wherein the wife failed to follow the UIFSA’s procedure for domesticating the foreign
judgment. The Jolly Court held that the trial court erred in enforcing a foreign judgment, “because
the Kansas court’s decree was never registered in Tennessee and Husband was never provided notice
of the registration or an opportunity to contest the validity and enforcement of the decree.” Id. at
788. The Court concluded that “[o]n remand, the chancery court shall ensure that the registration
and notice procedures set forth in UIFSA are followed and shall consider the defenses raised by
Husband before determining whether the Kansas court’s decree should be enforced.” Id. While Jolly
instructs that a court must ensure that the statutory procedures are followed before registering and
enforcing a foreign judgment, it does not stand for the proposition that a technically insufficient
petition creates a jurisdictional deficiency or removes subject matter jurisdiction from a court that
otherwise has jurisdiction.

       Having determined that the Family Court of Rhea County had subject matter jurisdiction, we
conclude that the Williamson County Chancery Court and Rhea County Juvenile Court should have
dismissed the later-filed actions in those courts pursuant to the doctrine of prior suit pending. The
Supreme Court recently provided as follows regarding the prior suit pending doctrine:


               For well over a century our courts have consistently held that where
               two courts have concurrent jurisdiction over a matter, the first of
               those courts to acquire jurisdiction takes exclusive jurisdiction over
               it. Any subsequent actions must, therefore, be dismissed. In courts of
               concurrent jurisdiction, that court which first acquires jurisdiction
               thereby acquires exclusive jurisdiction. Thus, if there is another suit
               pending in a court of concurrent jurisdiction between the same
               parties, concerning the same subject matter, and for the same object,
               the defendant to the second suit may plead the pendency of the former
               suit as a defense to the second. Metro. Dev. & Housing Agency v.
               Brown Stove, 637 S.W.2d 876, 878 (Tenn.Ct.App.1982) (hereinafter
               “MDHA”).

               The purpose of, and rationale behind, the doctrine of prior suit
               pending is nothing less than to maintain the integrity of the judicial
               system and to preserve that unquestioned authority and rank that
               makes it possible. Id. at 882. A similar, but not identical, principle
               operates in the federal system, there termed the “first-filed” rule. This
               “first-filed” rule was developed in order to avoid the danger of
               inconsistent results and the duplication of judicial effort. Martin v.
               Townsend, 1990 U.S. Dist. LEXIS 13955, No. 90-2616, 1990 WL
159923, at *4 (D.N.J. Oct.15, 1990).

                                                 -9-
                                *              *               *
               Not only have Tennessee courts consistently recognized the doctrine
               of prior suit pending, they have been uniform in delineating the
               requirements prerequisite to its being applied. It has been clearly
               established, and held repeatedly, that in order for the doctrine of prior
               suit pending to apply, three conditions must be met; they are as follows:

               (1) The two cases must involve identical subject matter, and
               (2) The suits must be between the same parties, and

               (3) The former suit must be pending in a court of this state having
               jurisdiction over both the subject matter and the parties.

               Each of these three conditions must be met in order for the doctrine
               to be properly invoked. MDHA, 637 S.W.2d at 879 (citing Cockburn
               v. Howard Johnson, Inc., 215 Tenn. 254, 385 S.W.2d 101 (1964)).


Estate of McFerren v. Infinity Transport, LLC, 197 S.W.3d 743, 746 (Tenn. 2006).

         In the present case, it is clear that the first two conditions have been met. Mr. Ryan argues,
and the Williamson County Chancery Court apparently agreed, that something more than an initial
filing must occur for a court to “acquire” jurisdiction, and thus for a prior lawsuit to be “pending”
such that the doctrine applies to bar a second suit. This argument does not find support in the
applicable Tennessee caselaw. In American Lava Corp. v. Savena, 476 S.W.2d 639 (Tenn. 1972),
the Supreme Court was presented with the same circumstance as in this case – two lawsuits between
the same parties and involving the same subject matter, filed one day apart. The American Lava
Corp. Court concisely held: “[s]ince this suit was filed the day before the Circuit Court suit was filed
it therefore was prior in right. Upon the Criminal Court having acquired jurisdiction that jurisdiction
became exclusive.” Id. at 640. In Lewis v. Muchmore, 26 S.W.3d 632 (Tenn. Ct. App. 2000), this
Court stated that under the prior suit pending doctrine, “when an action is filed in a Tennessee state
court having jurisdiction, the first court obtaining jurisdiction, as a general rule, obtains exclusive
jurisdiction and an action filed in another Tennessee state court involving the same claim and parties
is subject to a motion to dismiss.” Id. at 637 (emphasis added).

        Further, in Staats v. McKinnon, — S.W.3d —, No. M2005-01631-COA-R9-CV, 2006 WL
1168826 (Tenn. Ct. App. M.S., May 2, 2006), a case involving the UCCJEA, the court noted that
“[j]urisdiction attaches at the commencement of a proceeding, Tenn. Code Ann. § 36-6-217 cmt.,
and the UCCJEA defines “commencement” as “the filing of the first pleading in a proceeding,”
Tenn. Code Ann. § 36-6-205(5).” Id. at *10. We hold that the Rhea County Family Court acquired
jurisdiction on April 25, 2006, at the time Ms. Summers filed her petition.

                                            V. Conclusion


                                                 -10-
        Pursuant to the prior suit pending doctrine, the judgments and orders of the Williamson
County Chancery Court and the Rhea County Juvenile Court are vacated and held for naught,
because those courts lacked subject matter jurisdiction. Mr. Ryan’s action in Williamson County
Chancery Court and Ms. Summers’ action in Rhea County Juvenile Court are hereby dismissed. The
Family Court of Rhea County has exclusive jurisdiction to hear and decide the issues raised in Ms.
Summers’ petition. Upon remand, the Rhea County Family Court shall ensure that the filing and
notice requirements of the applicable Tennessee statutes are complied with in order to properly
register the Virginia divorce decree, and Mr. Ryan shall be permitted to raise those defenses allowed
by Tenn. Code Ann. §§ 36-6-229(d) and 36-5-2607. Costs on appeal are assessed to Christopher J.
Ryan.




                                                _________________________________________
                                                SHARON G. LEE, JUDGE




                                                -11-